      Case: 1:20-cv-06467 Document #: 48 Filed: 04/01/21 Page 1 of 15 PageID #:354




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 BANNER LIFE INSURANCE COMPANY,                    )
                                                   )
                         Plaintiff,                )
                                                   )    Case No. 1:20-cv-6467
 v.                                                )
                                                   )    Judge Charles P. Kocoras
 PURAB KAUR, MAYHER MATHARU,                       )
 VAMSI VENISETTY, and DANIEL H.                    )    Magistrate Judge Gabriel A. Fuentes
 LEAHY, HARJINDER SINGH, and                       )
 TRILOCHAN S. BHAMRAH,                             )
 SUCCESSOR CO-TRUSTEES OF THE                      )
 AMARPAL S. MATHARU TRUST DATED                    )
 JULY 9, 2020,                                     )
                                                   )
                         Defendants.               )
                                                   )
                                                   )
 DANIEL H. LEAHY, HARJINDER SINGH,                 )
 and TRILOCHAN S. BHAMRAH,                         )
 SUCCESSOR CO-TRUSTEES OF THE                      )
 AMARPAL S. MATHARU TRUST DATED                    )
 JULY 9, 2020,                                     )
                                                   )
                          Counter-Plaintiff,       )
                                                   )
 v.                                                )
                                                   )
 PURAB KAUR, MAYHER MATHARU, and                   )
 VAMSI VENISETTY,                                  )
                                                   )
                         Counter-Defendants.       )

      BANNER LIFE INSURANCE COMPANY’S MOTION FOR FINAL JUDGMENT
                ORDER IN INTERPLEADER AND FOR DEFAULT
             JUDGMENT AGAINST DEFENDANT VAMSI VENISETTY

         Banner Life Insurance Company (“Banner Life”), by its attorneys, David J. Novotny and

Ridhi D. Madia, of Chittenden, Murday & Novotny, LLC, pursuant to 28 U.S.C. § 1335, F ED. R.
    Case: 1:20-cv-06467 Document #: 48 Filed: 04/01/21 Page 2 of 15 PageID #:355




CIV. P. 22, 54, 55(a), and 55(b)(2), states as follows for its Motion for Final Judgment Order in

Interpleader and for Default Judgment against Defendant Vamsi Venisetty:

       1.      On October 30, 2020, Banner Life filed its Complaint for Interpleader against

Defendants Purab Kaur, Mayher Matharu, Vamsi Venisetty, and Unknown Trustee of the Amarpal

S. Matharu Trust Dated July 9, 2020, pursuant to the Federal Interpleader Act, 28 U.S.C. §§ 1335,

1397, and 2361, and under Rule 22 of the Federal Rules of Civil Procedure, FED. R. CIV. P. 22,

seeking to interplead the death benefits of a Term Life Option 20 Life Insurance Policy, Policy

No. 180364998 (the “Policy”), issued to Amarpal Singh Matharu as the Owner and Insured (the

“Insured”), with a death benefit of $750,000.00. (Complaint, Doc. #1).

       2.      On February 3, 2021, this Court granted Banner Life Life’s Motion for Entry of

Order Deeming the Complaint Amended to name Daniel H. Leahy, Harjinder Singh, and Trilochan

S. Bhamrah as Successor Co-Trustees of the Amarpal S. Matharu Trust Dated July 9, 2020. (Doc.

##24, 25).

       3.      The Court has jurisdiction over this matter under 28 § U.S.C. 1332 because

diversity of citizenship exists between Banner Life, a citizen of the state of Maryland (Doc. #1, ¶

1), and the Defendants, who are citizens of Illinois and Pennsylvania (Doc. #1, ¶¶ 2-5). In addition,

the amount in controversy is in excess of $75,000. (Doc. # 1, ¶ 7).

       4.      The Insured applied for and was issued the Policy in May 2010. The application

lists Defendant Purab Kaur as the primary beneficiary. The contingent beneficiaries are listed as

“to be divided equally among all living children.” (Doc. #1, ¶ 13; Doc. #1, Ex. A).

       5.      On or about July 10, 2020, Banner Life received a Beneficiary Change Form for

the Policy, purporting to bear the Insured’s signature, dated July 6, 2020, listing Defendant Mayher

Matharu, Defendant Purab Kaur, and Defendant Vamsi Venisetty as the Policy’s primary



                                                 2
    Case: 1:20-cv-06467 Document #: 48 Filed: 04/01/21 Page 3 of 15 PageID #:356




beneficiaries. Defendant Mayher Matharu was designated to receive a 50 percent share of the death

benefit, Defendant Purab Kaur was designated to receive a 40 percent share of the death benefit,

and Defendant Vamsi Venisetty was designated to receive a 10 percent share of the death benefit.

(Doc. # 1, ¶ 18; Doc. #1, Ex. D).

          6.   Banner Life confirmed this change of beneficiaries for the Policy on or about July

10, 2020. (Doc. #1, ¶19).

          7.   On or about July 15, 2020, Banner Life received a Beneficiary Change Form for

the Policy, purporting to bear the Insured’s signature, also dated July 6, 2020, designating the

“Amarpal Singh Matharu Trust Dated 7/9/20,” Defendant Purab Kaur, and Defendant Vamsi

Venisetty, as the Policy’s primary beneficiaries. The “Amarpal Singh Matharu Trust Dated 7/9/20”

was to receive a 50 percent share of the death benefit, Defendant Purab Kaur was to receive a 40

percent share of the death benefit, and Defendant Vamsi Venisetty was to receive a 10 percent

share of the death benefit. (Doc. #1, ¶ 20; Doc. #1, Ex. E).

          8.   On July 15, 2020, Banner Life confirmed this change of beneficiaries for the Policy.

(Doc. #1, ¶ 21).

          9.   On July 17, 2020, The Circuit Court of Cook County entered an order in In Re: The

Marriage of Purab Kaur v. Amarpal Singh Matharu, Case No. 15 D 8593, providing that

Defendant Purab Kaur and Defendant Mayher Matharu would each be named a 50 percent

beneficiary of Amarpal Singh Matharu’s life insurance policies, including his Policy with Banner

Life. (“Order I.”) This Order was entered without prejudice. This Order was not served on Banner

Life and was not received by Banner Life until after the Insured’s death. (Doc. #1, ¶ 22; Doc. #1,

Ex. F).




                                                 3
    Case: 1:20-cv-06467 Document #: 48 Filed: 04/01/21 Page 4 of 15 PageID #:357




       10.     On September 4, 2020, the Circuit Court of Cook County entered a second order in

In Re: The Marriage of Purab Kaur v. Amarpal Singh Matharu. The Order states in Section 1A

that Defendant Purab Kaur shall be designated as the 75 percent beneficiary of Banner Life’s

Policy. It also stated that Banner Life “shall implement this beneficiary designation upon receipt

of a certified copy of this order.” (“Order II”). (Doc. # 1, ¶ 23; Doc. #1, Ex. G).

       11.     The Insured died on September 9, 2020. (Doc. #1, ¶ 24).

       12.     On September 10, 2020, Banner Life received a non-certified copy of Order II

through Defendant Purab Kaur’s counsel, William McSurley, requesting that Banner Life comply

with Order II. At that time, Banner Life had not been informed that the Insured had died, neither

did the communication from Purab Kaur’s attorney state that the Insured had died. (Doc. #1, ¶ 25).

       13.     On September 11, 2020, Banner Life sent a letter to the Insured, unaware that he

had died, informing him of a beneficiary change on his Policy in response to the receipt of Order

II. The letter confirmed that Defendant Purab Kaur had a 75 percent beneficiary allocation that

was irrevocable until notified by a court order. The letter also confirmed the “Amarpal Singh

Matharu Trust” had a 15 percent beneficiary allocation, and Defendant Vamsi Venisetty had a 10

percent beneficiary allocation. (Doc. #1, ¶ 26).

       14.     On September 24, 2020, Banner Life sent a letter to the Insured advising that it had

changed the Policy’s primary beneficiaries to Defendant Purab Kaur, “Amarpal S. Matharu Trust

DTD 7/9/20,” and Defendant Vamsi Venisetty. (Doc. #1, ¶ 28).

       15.     On September 25, 2020, Defendant Purab Kaur sent a letter to Banner Life via

email, notifying Banner Life of the Insured’s death on September 9, 2020, attaching Order I and

Order II, asking Banner Life to not pay any of the Policy’s purported beneficiaries, and claiming

a 100 percent beneficiary share under the Policy. (Doc. #1, ¶ 29).



                                                   4
       Case: 1:20-cv-06467 Document #: 48 Filed: 04/01/21 Page 5 of 15 PageID #:358




         16.    After the Insured’s death, Banner Life received a claim for the Policy’s proceeds

from Defendant Purab Kaur. (Doc. #1, ¶25). Mayher Matharu and Daniel H. Leahy, Harjinder

Singh, and Trilochan S. Bhamrah, as the Successor Co-Trustees of the Amarpal S. Matharu, also

claim they and Vamsi Venisetty are entitled to portions of the Policy’s proceeds. (Doc. #1, ¶¶30-

32).

         17.    Defendants, Purab Kaur, Mayher Matharu, Vamsi Venisetty, and Daniel H. Leahy,

Harjinder Singh, and Trilochan S. Bhamrah as the Successor Co-Trustees of the Amarpal S.

Matharu Trust Dated July 9, 2020, are potentially adverse claimants to Policy proceeds. (Doc. #1,

¶¶30-32).

         18.    As of this date, Defendants have not filed pleadings making allegations against

Banner Life.

         19.    Banner Life cannot determine factually or legally who is entitled to the Policy’s

proceeds. (Doc. #1, ¶34).

         20.    Banner Life is a disinterested stakeholder and is indifferent as to which of the

claimants is entitled to the proceeds and in what amounts under the Policy. Banner Life is only

interested in paying and discharging its admitted contractual liability once, is unable to do so by

reason of the adverse and conflicting claims of the Defendants, and thus brought its Complaint for

Interpleader. Banner Life brought its complaint in good faith, and not at the request of either of

the Defendants. Justice and equity dictate that Banner Life should not be subject to the dispute

between the Defendants over the death benefit proceeds. (Doc. #1, ¶ 36).

         21.    On November 13, 2020, the Court entered an order granting Banner Life’s Motion

for Leave to Deposit Funds into the Registry of the Court. (Doc. #10). Banner Life deposited its




                                                5
    Case: 1:20-cv-06467 Document #: 48 Filed: 04/01/21 Page 6 of 15 PageID #:359




admitted contractual liability in the amount of $ 750,454.77 on December 7, 2020. See Receipt of

Deposit, attached hereto as Exhibit 1.

       22.     Banner Life admits its contractual liability under the Policy in the amount of

$750,000, plus any applicable interest thereon, which it has deposited with this Court. (Doc. #1,

¶34; Ex. 1).

       23.     After Banner Life filed its Complaint for Interpleader on October 30, 2020, Banner

Life received an executed Waiver of Service of Summons from Defendants Purab Kaur, Mayher

Matharu, and Daniel H. Leahy, Harjinder Singh, and Trilochan S. Bhamrah, Successor Co-

Trustees of the Amarpal S. Matharu Trust Dated July 9, 2020. (Doc. ##, 9, 11, 20).

       24.     Defendant Vamsi Venisetty did not respond to a request for Waiver of Service of

Summons mailed on November 4, 2020, and was served with the Summons and Complaint via a

process server on January 8, 2021. (Doc. # 21).

       25.     Pursuant to Rule 12 of the Federal Rules of Civil Procedure, Defendant Vamsi

Venisetty’s Answer or other responsive pleading to the Summons and Complaint was due no later

than January 29, 2021. (Doc. # 21).

       26.     Defendant Vamsi Venisetty is not in military service as defined by 50 U.S.C. §

3911(d). (Declaration of Ridhi D. Madia, attached hereto as Exhibit 2, ¶¶ 7-9; Status Report

Pursuant to SCRA, attached hereto as Exhibit 3).

       27.     To date, Defendant Vamsi Venisetty has not filed an Appearance or responsive

pleading to the Complaint or requested an extension of time to do so.

       28.     The Clerk entered a default against Defendant Vamsi Venisetty under Fed. R. Civ.

P. 55(a), on February 16, 2021. (Doc. # 30).




                                                  6
    Case: 1:20-cv-06467 Document #: 48 Filed: 04/01/21 Page 7 of 15 PageID #:360




        29.     This Court has stayed the filing of pleadings pending settlement negotiations

among the Defendants. Therefore, Defendant Mayher Matharu has not yet filed a responsive

pleading.

        30.     Due to competing claims for the Policy’s proceeds from Defendants Purab Kaur,

Mayher Matharu, Vamsi Venisetty, as well as from Defendants Daniel H. Leahy, Harjinder Singh,

and Trilochan S. Bhamrah, Successor Co-Trustees of the Amarpal S. Matharu Trust Dated July 9,

2020, Banner Life cannot discharge its admitted liability under the Policy without exposing itself

to multiple litigations, multiple litigations, or both. (Doc. #1, ¶ 34).

        31.     “Interpleader is an equitable procedure used when the stakeholder is in danger of

exposure to double liability or the vexation of litigating conflicting claims. … After a court has

determined that interpleader is warranted, the claimants proceed to a second stage in which the

merits of their claims are resolved.” Aaron v. Mahl, 550 F.3d 659, 663 (7th Cir. 2008).

        32.     Banner Life submits its proposed Final Judgment Order in Interpleader and for

Default Judgment against Defendant Vamsi Venisetty to this Court, which is attached hereto as

Exhibit 4.

        33.     It is well established that:

                [T]o procure a default judgment under Rule 55(b)(2), a party must
                establish the following: (1) when and against what party the default
                was entered; (2) identification of the pleading as to which default
                was entered; (3) whether the defaulting party is an infant or
                incompetent person; (4) that the defendant is not in military services
                such that the Soldiers' and Sailors' Civil Relief Act of 1940 does not
                apply; and (5) that notice has been served on the defaulting party, if
                required by Rule 55(b)(2).

UMG Recordings, Inc. v. Stewart, 461 F. Supp. 2d 837, 841 (S.D. Ill. 2006) (citing Elektra

Entertainment Group Inc. v. Crawford, 226 F.R.D. 388, 392 (C.D. Cal. 2005)). Also,




                                                   7
    Case: 1:20-cv-06467 Document #: 48 Filed: 04/01/21 Page 8 of 15 PageID #:361




               The court may enter default judgment against a party against whom
               affirmative relief is sought when it fails to plead or otherwise
               defend. Fed. R. Civ. P. 55(b)(2). The decision to enter a default
               judgment lies within the discretion of the district court. [citation
               omitted]. If the court determines that the defendant is in default, all
               well-pleaded allegations of the complaint, except those relating to
               the amount of damages, will be taken as true.

Prudential Ins. Co. of Am. v. Barker, No. 4:18 CV 76, 2020 WL 108661, at *2 (N.D. Ind. Jan. 9,

2020) (citing Black v. Lane, 22 F.3d 1395, 1399 (7th Cir. 1994)).

       34.     Banner Life is entitled to default judgment against Defendant Vamsi Venisetty.

Accordingly, this Court should enter judgment of default against Defendant Vamsi Venisetty.

       35.     Banner Life has properly served a copy of this Motion for Final Judgment Order in

Interpleader and for Default Judgment against Defendant Vamsi Venisetty on each of the

Defendants.

       36.     Banner Life is entitled to Final Judgment on its Interpleader Complaint against all

other Defendants. Accordingly, this Court should enter judgment in favor of Banner Life and

against all other Defendants on its Interpleader Complaint.

       37.     Banner Life respectfully requests reasonable attorneys’ fees and costs in this matter,

in the amount of $7,179. See Ex. 1 hereto.

       38.     Courts have discretion to award attorneys’ fees to interpleader plaintiffs in

interpleader actions like this matter, when: “(1) the party seeking fees is a disinterested

stakeholder; (2) the party concedes liability for the funds; (3) the party deposited the funds into the

court; and (4) the party sought discharge from liability.” Thrivent Financial for Lutherans v.

Warpness, 2017 WL 2790235, at *2 (E.D. Wisc. 2017) (citing Hartford Life & Acc. Ins. Co. v.

Sabol, 2010 WL 519725 (E.D. Wisc. 2010); Law Offices of Beryl A. Birndorf v. Joffe, 930 F.2d




                                                  8
      Case: 1:20-cv-06467 Document #: 48 Filed: 04/01/21 Page 9 of 15 PageID #:362




25, 25 (7th Cir. 1991)). A court may award fees when “the stakeholder's efforts are not part of its

normal course of business.” Aaron v. Mahl, 550 F.3d 659, 667 (7th Cir. 2008) (citations omitted).

        39.    An award of attorneys’ fees is appropriate in an interpleader action “because the

stakeholder is the target of a dispute which is not of his own making, and because he ‘is often

viewed as having performed a service to the claimants by initiating a proceeding which will

expeditiously resolve their claims and by safeguarding the disputed fund by deposit in court ….’”

Law Offices of Birndorf v. Joffe, No. 89 C 6484, 1990 WL 103234, at *3 (N.D. Ill. July 16, 1990)

(quoting United Bank of Denver v. Oxford Properties, Inc., 683 F. Supp. 755, 757 (D. Colo. 1988)).

        40.    “[A] court may award attorneys’ fees and costs to a prevailing stakeholder in an

interpleader action if the costs are determined to be reasonable and the stakeholder’s efforts are

not part of its normal course of business.” Aaron v. Mahl, 550 F.3d 659, 667 (7th Cir. 2008)

        41.    In Thrivent Fin. for Lutherans v. Warpness, the court awarded fees to the insurer,

in part, because the insured was careless and failed to clarify beneficiary designations after his

divorce and entered into a vague and indefinite divorce settlement. No. 16-C-1321, 2017 WL

2790235, at *3 (E.D. Wis. June 27, 2017). “Awarding the insured fees and expenses out of the

policy proceeds in such cases not only places the loss on the party responsible for the confusion

(or more accurately those standing in the shoes of the person responsible), but it also incentivizes

insureds to make their beneficiary designations clear and update them when significant changes in

their lives call them into question. Such a rule also incentivizes the insurer to inquire into the

legitimacy of the potential claims, protect the integrity of the fund, and act in a timely fashion.”

Id.

        42.    Banner Life has incurred $6,709.00 in attorneys’ fees through February 28, 2021

and continues to incur attorneys’ fees as the litigation continues. See Ex. 1 hereto. Banner Life has



                                                 9
    Case: 1:20-cv-06467 Document #: 48 Filed: 04/01/21 Page 10 of 15 PageID #:363




also incurred $470.00 in court costs and expenses through February 28, 2021 and continues to

incur costs as the litigation continues. The total amount of fees and costs incurred by Banner Life

in this litigation through February 28, 2021 is $7,179.00. 1 See Ex. 1.

       43.     This is a reasonable amount of fees and costs for the work done. The fees for Banner

Life to file this action and seek discharge from liability were primarily incurred by Ridhi Madia,

an Associate at the law firm of Chittenden, Murday & Novotny LLC. Her hourly rate on this matter

($200.00) is reasonable based on her one year of experience and the fact that it is comparable to

the rates of others practicing in her geographic area of Chicago, Illinois. Fees were also incurred

by David J. Novotny, a Member at the law firm of Chittenden, Murday & Novotny LLC. His

hourly rate on this matter ($330.00) is reasonable based on his 42 years of experience and the fact

that it is comparable to the rates of others practicing in his geographic area of Chicago, Illinois.

The hours billed by Ms. Madia and Mr. Novotny are reasonable, as all the time was necessary to

the filing of this action, to pursue Banner Life’s discharge from liability, and to pursue an award

of fees and costs. Additionally, the costs other than attorneys’ fees were reasonable and necessarily

incurred in the filing of this action, including filing fees and service fees, and should be awarded

to Banner Life as a prevailing party under Fed. R. Civ. P 54(d).

       44.     This interpleader action has expeditiously resolved conflicting claims and will

secure proper application of the fund. Moreover, prompt initiation of early litigation of the claims

has benefited the interpleaded fund, and Banner Life should not be burdened with the costs of such

litigation. Given the amount of proceeds at issue in this case, Banner Life should be awarded its




1
  Banner Life’s billing records contain protected attorney work product and attorney client
privileged information. Banner Life can submit its billing records through February 28, 2021 to
the Court for in camera review—so the records remain privileged—if the Court so requires.
                                                 10
   Case: 1:20-cv-06467 Document #: 48 Filed: 04/01/21 Page 11 of 15 PageID #:364




attorneys’ fees and costs, in the amount of $7,179.00, to be deducted from the Policy proceeds on

deposit with the Registry of this Court.

       WHEREFORE, Plaintiff, Banner Life Insurance Company, respectfully requests that this

Court enter an order in the form of the Order attached here to as Exhibit 4:

       A. Granting judgment in favor of Banner Life Insurance Company on its Complaint for

           Interpleader and against Defendants, Purab Kaur and Mayher Matharu, and Defendants

           Daniel H. Leahy, Harjinder Singh, and Trilochan S. Bhamrah, Successor Co-Trustees

           of the Amarpal S. Matharu Trust Dated July 9, 2020;

       B. Granting an entry of default and default judgment against Defendant Vamsi Venisetty,

           in favor of Banner Life Insurance Company on its Complaint for Interpleader;

       C. Releasing and discharging Banner Life Insurance Company, its successors, assigns,

           representatives, agents, attorneys, and all of its affiliated companies, including officers,

           directors, and employees from any and all liability under its life insurance policy,

           Policy No. 180364998, insuring the life of Amarpal Singh Matharu, or arising on

           account of the death of Amarpal Singh Matharu, or any or all of the Defendants, Purab

           Kaur, Mayher Matharu, Vamsi Venisetty, and Daniel H. Leahy, Harjinder Singh, and

           Trilochan S. Bhamrah, as the Successor Co-Trustees of the Amarpal S. Matharu Trust

           Dated July 9, 2020, or any person or entity claiming through them;

       D. Permanently and perpetually restraining and enjoining Defendants, Purab Kaur,

           Mayher Matharu, Vamsi Venisetty, and Defendants Daniel H. Leahy, Harjinder Singh,

           and Trilochan S. Bhamrah, Successor Co-Trustees of the Amarpal S. Matharu Trust

           Dated July 9, 2020, or any person or entity claiming through them, from commencing

           or prosecuting any proceeding or claim against Banner Life Insurance Company in any



                                                 11
Case: 1:20-cv-06467 Document #: 48 Filed: 04/01/21 Page 12 of 15 PageID #:365




      state or federal court or other forum with respect to the proceeds payable under the life

      insurance policy, Policy No. 180364998, insuring the life of Amarpal Singh Matharu,

      or on account of the death of Amarpal Singh Matharu, and that this injunction issue

      without bond or surety;

   E. Excusing Banner Life Insurance Company from further attendance in this cause and

      dismissing Banner Life Insurance Company with prejudice from this cause with an

      express finding that, pursuant to Rule 54(b) of the Federal Rules of Civil Procedure,

      there is no just reason for delaying either enforcement or appeal of this Order or both;

   F. Requiring Defendants to litigate their entitlement to the proceeds of the life insurance

      policy, Policy No. 180364998 insuring the life of Amarpal Singh Matharu among

      themselves without further involving Banner Life Insurance Company;

   G. Awarding Banner Life Insurance Company its reasonable attorneys’ fees and costs in

      the amount of $7,179.00, to be paid from the $750,454.77 that Banner Life Insurance

      Company deposited with the Clerk of this Court, and in accordance with 28 U.S.C. §

      2042, directing the Clerk of this Court to issue a check to Banner Life Insurance

      Company in the amount of $7,179.00, with a mailing address of “c/o Chittenden,

      Murday, & Novotny LLC, 303 West Madison Street, Suite 2400, Chicago, Illinois

      60606;” and

   H. Granting Banner Life Insurance Company such other and further relief as this Court

      deems just and appropriate.




                                           12
   Case: 1:20-cv-06467 Document #: 48 Filed: 04/01/21 Page 13 of 15 PageID #:366




       Dated: April 1, 2021.
                                        Respectfully submitted,

                                        BANNER LIFE INSURANCE COMPANY

                                         s/ Ridhi D. Madia
                                         One of Its Attorneys

David J. Novotny (IL Bar No. 3121954)
Ridhi D. Madia (IL Bar No. 6334462)
CHITTENDEN, MURDAY & NOVOTNY LLC
303 West Madison Street, Suite 1400
Chicago, IL 60606-3393
Tel: (312) 281-3600
Fax: (312) 281-3678
Email: rmadia@cmn-law.com

Attorneys for Plaintiff Banner Life
Insurance Company




                                        13
   Case: 1:20-cv-06467 Document #: 48 Filed: 04/01/21 Page 14 of 15 PageID #:367




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 1, 2021, I electronically filed the foregoing Banner Life

Insurance Company’s Motion for Final Judgment Order in Interpleader and for Default

Judgment Against Defendant Vamsi Venisetty herein with the Clerk of the United States

District Court, Northern District of Illinois, Eastern Division, using the CM/ECF system, which

sent notification of such filing to the following registered CM/ECF participants:

       Timothy J. Ritchey
       Kyle T. Fahey
       Peck Ritchey, LLC
       321 S. Plymouth Ct., 6th Floor
       Chicago, IL 60604
       Tel: (312) 201-0900
       tritchey@peckritchey.com
       kfahey@peckritchey.com

       Frank Venis
       Venis and Copp LLP
       205 W. Randolph Street, Suite 2000
       Chicago, IL 60606
       Tel: (312) 469-0707
       venis@venisandcopp.com
       Attorneys for Defendant Purab Kaur

       Deborah Jo Soehlig
       Fischel Kahn
       155 N. Wacker Drive, Suite 3850
       Chicago, Illinois 60606
       Tel: (312) 726-0440
       dsoehlig@fischelkahn.com
       Attorney for Defendant Successor Co-Trustees of
       the Amarpal S. Matharu Trust Dated July 9, 2012

       David A. Martin
       Righeimer Martin & Cinquino, P.C.
       230 West Monroe Street, Suite 2500
       Chicago, Illinois 60606
       Tel: (312) 726-5646
       dmartin@rmclaw.net
       Attorney for Defendant Mayher Matharu

                                                14
   Case: 1:20-cv-06467 Document #: 48 Filed: 04/01/21 Page 15 of 15 PageID #:368




       I hereby further certify that a copy of the foregoing Banner Life Insurance Company’s

Motion for Final Judgment Order in Interpleader and for Default Judgment Against

Defendant Vamsi Venisetty was sent on April 1, 2021 via U.S. Mail postage prepaid and

properly addressed to the following non-CM/ECF participants:


       Vamsi Venisetty
       729 Chestnut Court
       Langhorne, PA 19047


                                                                s/ Ridhi D. Madia




                                             15
